Motion, insofar as it seeks an order directing the board to accept as timely a notice of appeal from a decision filed August 7, 1969, denied, without costs. (See Workmen’s Compensation Law, § 23.) Motion, insofar as it seeks an order directing the board to accept as timely a notice of appeal from a decision dated October 20, 1969 denying an application for reconsideration, granted, without costs. Upon this appeal, our review is limited to the question whether the board’s action was arbitrary and capricious. (Matter of Fairbanks v. Brewer-Titchener Corp., 25 A D 2d 583.) Herlihy, P. J,, Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.